GLOBAL PHARM HOLDINGS GROUP, INC.
25/F New World Center, No. 6009 Yitian Road, Futian District
Shenzhen, People’s Republic of China 518026


January 4, 2012
 
To: Kwong Chi Wong (Simon)
 
11/F, ING Tower,
308 Des Voeux Road Central,
Hong Kong


Dear Simon,
 
This is to confirm the terms of your appointment as a Non-Executive Director of
Global Pharm Holdings Group, Inc. (the “Company”).


Overall, in terms of time commitment, we expect your attendance at all the Board
of Directors (the "Board") meetings, meetings of the audit, compensation and
nomination committees of the Board (as applicable) and the General Meetings (if
requested). In addition, you will be expected to devote appropriate preparation
time ahead of each meeting.  Board meetings may be held within or outside the
United States of America as the Company may decide.
 
By accepting this appointment, you have confirmed that you are able to allocate
sufficient time to meet the expectations of this position.
 
For and in consideration of the services to be performed by you, Company agrees
to pay you as follows:
 
1.1
Fee. An annual fee equal to an amount of HK$360,000 (approximately 46,337 U.S.
Dollars), payable on a monthly basis, subject to your continuous service as a
member of the Board (the “Annual Fee”).

 
1.2
Stock Option. No stock option will be granted.

 
1.3
Company agrees to reimburse you for out-of-pocket expenses incurred by you in
connection with your service including out-of-pocket expenses and transportation
expenses, provided that such expenses are against original and valid receipts
and pre-approved by the Company in writing (the “Expenses”).

 
1.4
Payment of the Expenses, as applicable, shall be made against your itemized
invoice following the receipt of the relevant invoice, which invoice shall be
submitted to the Company within Seven (7) days of the end of each calendar month
during the term of this letter of appointment.

 
1.5
For the avoidance of any doubt, the Fee and the Options (subject to their terms)
and the aforementioned Expenses constitute the full and final consideration for
your appointment, and you shall not be entitled to any additional consideration,
of any form, for your appointment and service.

 
2.             The term of your appointment as a Non-Executive Director of the
Company shall be until the next Annual Meeting of Stockholders.

 
 

--------------------------------------------------------------------------------

 
 
3.            You will undertake such travelling as may reasonably be necessary
for the performance of your duties, including travelling overseas for Board
meetings and site visits if required.
 
4.            You will undertake such duties and powers relating to the Company,
and any subsidiaries or associated companies of the Company (the “Group”) as the
Board may from time to time reasonably request. Directors have the same general
legal responsibilities to the Company as any other director.  The Board as a
whole is collectively responsible for promoting the success of the Company by
directing and supervising the Company’s affairs, inter alia, as follows:
 
·           Providing entrepreneurial leadership of the Group within a framework
of prudent and effective controls which enable risk to be assessed and managed;
and
 
·           Setting the Group’s strategic aims, ensures that the necessary
financial and human resources are in place for the Group to meet its objectives
and reviews management performance; and
 
·           Setting the Group’s values and standards and ensures that its
obligations to its shareholders and others are understood and met.
 
5.
Confidential Information

 
You undertake to the Company that you shall maintain in strict confidentiality
all trade, business, technical or other information regarding the Company, the
Group, its affiliated entities and their business affairs including, without
limitation, all marketing, sales, technical and business know-how, intellectual
property, trade secrets, identity and requirements of customers and prospective
customers, the Company’s methods of doing business and any and all other
information relating to the operation of the Company (collectively, the
“Confidential Information”). You shall at no time disclose any Confidential
Information to any person, firm, or entity, for any purpose unless such
disclosure is required in order to fulfil your responsibilities as
director.  You further undertake that you shall not use such Confidential
Information for personal gain.
 
“Confidential Information” shall not include information that (i) is or becomes
part of the public domain other than as a result of disclosure by you, (ii)
becomes available to you on a non-confidential basis from a source other than
the Company, provided that the source is not bound with respect to that
information by a confidentiality agreement with the Group or is otherwise
prohibited from transmitting that information by a contractual legal or other
obligation, or (iii) can be proven by you to have been in your possession prior
to disclosure of the information by the Company. In the event that you are
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or other process)
to disclose any Confidential Information, it is agreed that you, to the extent
practicable under the circumstances, will provide the Company with prompt notice
of any such request or requirement so that the Company may seek an appropriate
protective order or waive compliance with this paragraph 6. If a protective
order or the receipt of a waiver hereunder has not been obtained, you may
disclose only that portion of the Confidential Information which you are legally
compelled to disclose.
 
6.
Term and Termination

 
Subject to this paragraph 6 hereunder, this appointment shall terminate
immediately and without claim for compensation on the occurrence of any of the
following events:

 
2

--------------------------------------------------------------------------------

 
 
6.1.1           if you resign as a director of the Company for any reason;
and/or
 
6.1.2           if this appointment is cancelled by the holder or the holders of
the shares by which you were appointed; and/or
 
6.1.3           if you were appointed by other directors in order to temporary
fill vacancy on the Board  and said appointment is cancelled by the Board;
and/or
 
6.1.4           if you are removed or not re-appointed as a director of the
Company at a General Meeting of the Company in accordance with the requirements
of the Delaware General Corporation Law and/or any other applicable law or
regulation (the "Law") and/or the Company's Certificate of Incorporation; and/or
 
6.1.5           if you have been declared bankrupt or made an arrangement or
composition with or for the benefit of your creditors; and/or
 
6.1.6           if you have been disqualified from acting as a director
(including, but not limited to, an event in which you are declared insane or
become of unsound mind or become physically incapable of performing your
functions as director for a period of at least 60 days) ; and/or
 
6.1.7           with your death and if you are a corporation or either entity,
with your liquidation.
 
6.1.8           if an order of a court having jurisdiction over the Company
requires you to resign.
 
      Any termination of this letter of appointment shall be without payment of
damages or compensation (except that you shall be entitled to any accrued Fees
or Expenses properly incurred under the terms of this letter of appointment
prior to the date of such termination).
 
7.           The Company will put directors’ and officers’ liability insurance
in place and will use commercial reasonable effort to maintain such cover for
the full term of your appointment.
 
8.           On termination of this appointment, you shall return all property
belonging to a Group company, together with all documents, papers, disks and
information, howsoever stored, relating to a Group company and used by you in
connection with this position with the Company.
 
9.           Subject to the proper performance of your obligations to the
Company under this letter of appointment and any applicable law, the Company
agrees that you will be free to accept other appointments and directorships
provided that:
 
·           They do not in any way conflict with the interests of the Company or
any member of the Group.  A conflict of interest shall be deemed to arise if you
are involved directly or indirectly with a company that is in the same or
similar business as the Company; and
 
·           They do not restrict you from devoting the necessary time and
attention properly to services to be performed under this letter of appointment;
and

 
3

--------------------------------------------------------------------------------

 
 
·           In the event that you become aware of any potential conflicts of
interest, these must be disclosed to the Chairman and/or the Chief Executive
Officer (the "CEO") of the Company as soon as they become apparent.
 
10.          The performance of individual directors and the Board and its
committees is evaluated annually.  If, in the interim, there are any matters
which cause you concern about your position, you should discuss them with the
Chairman and/or the CEO as soon as is appropriate.
 
11.          In addition to any right pursuant to applicable law, occasions may
arise when you consider that you need professional advice in the furtherance of
your duties as a director.  Circumstances may occur when it will be appropriate
for you to seek such advice from independent advisors at the Company’s expense,
to the extent provided under applicable law and subject to the prior written
approval of the CEO.
 
12.          This letter refers to your appointment as a non-executive director
and your (possible) membership of the audit, the compensation and the nominating
committees of the Board.
 
13.          You shall procure that you comply at all times with the Company’s
inside trading policies as in effect from time to time.
 
14.          You shall discharge your general duties as a director pursuant to
the Company's Certificate of Incorporation of the Company and applicable law.
 
15.          This letter of appointment shall be governed by and construed in
accordance with the law of the State of New York.


Please sign the attached copy of this letter and return it to the Company to
signify your acceptance of the terms set out above.
 
Sincerely yours,
 
/s/ Yunlu Yin
 
GLOBAL PHARM HOLDINGS GROUP, INC.
Yunlu Yin
Chief Executive Officer
 
Name of Director: 
Kwong Chi Wong         
Signature:
/s/ Kwong Chi Wong        
Address:
   

 

 
4

--------------------------------------------------------------------------------

 
